In an action to recover damages for personal injuries, the plaintiff Anastasia Berestova appeals from an order of the Supreme Court, Nassau County (K. Murphy, J.), entered May 7, 2012, which denied her motion for leave to renew her opposition to the defendants’ motion for summary judgment dismissing the complaint insofar as asserted by her on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident, which had been determined in an order dated September 30, 2011.
Ordered that the order entered May 7, 2012, is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the appellant’s motion for leave to renew her opposition to the defendants’ motion for summary judgment. “The retention of a new expert is not a legitimate basis for renewal” (Burgos v Rateb, 64 AD3d 530, 531 [2009]). Moreover, the appellant failed to demonstrate that the affirmation of her new expert would have changed the prior determination (see CPLR 2221 [e]; Matter of Cusimano v Strianese Family Ltd. Partnership, 97 AD3d 744, 746 [2012]). Rivera, J.P., Dickerson, Leventhal and Lott, JJ., concur.